Earl Warren: Number 69, Levin Nock Davis, Secretary, State Board of Elections, Appellants, versus Harrison Mann et al. Mr. Mays.
David J. Mays: Mr. Chief Justice and if the Court pleases. It is my purpose to briefly give the frame of Government we have in Virginia insofar as our legislature is concerned and then take up the doctrine of abstention, which I think has not been referred to in any of the other cases and carry it beyond, at least one step beyond, the normal presentation of that doctrine because I believe it leads us to where Baker should ultimately go. And my colleague, the Assistant Attorney General, Mr. McIlwaine will deal with the precise figures which have been used in the various districts, both Senate and House in Virginia. At the outset, I should say that we have a bicameral legislature. We have a Senate which by our Constitution must consist of 33 to 40 numbers and a House of 90 to 100 members in actual practice they don’t exist in statues and for a long time it is always meant the maximum allowed so that we have in Virginia 40 senators and 100 members of the House. The members of the House are elected for 2-year terms and the Senate before. The elections were held Tuesday of last week. There will be no more general elections for two years. In order to give, however, my adversaries the full advantage of time, we do, although we have our elections in November, one must give notice in April for the primaries, but even with that, we are one year and a half away so far as the House is concerned and three years and a half away so far as the Senate is concerned. I might say that our regular sessions are in even years, beginning early January had limited to 60 days by our Constitution. There has not been yet a meeting of our General Assembly since the instant case was instituted. Now, we have one constitutional provision dealing with the matter of apportionment. Section 43 provides and I quote it in full, "The present apportionment of the Commonwealth in the Senatorial and House Districts shall continue, but a reapportionment shall be made in the year 1932 and every 10 years thereafter.” I might say there that this was an Amendment of the Constitution in 1928 when a number of Amendments were made, but it is the same language except for bringing it -- up to date as in the Convention of 1901 and 1902 which was the last constitutional convention we had in Virginia except for limited purposes.
Earl Warren: What year was that Mr. --
David J. Mays: 1902.
Earl Warren: 1902?
David J. Mays: 1902.
Earl Warren: Yes.
David J. Mays: The convention began in 1901. There was a long adjournment and the Constitution was finally promulgated in 1902. Now, pursuant to that requirement of the Constitution, our General Assembly of Virginia, beginning immediately after the adoption of the Constitution itself, not merely this Amendment has regularly ever dissenting, reapportioned the State of Virginia both Senate and the House and there'd been some occasions on which it acted more frequently, so there's been no failure here ever as in the case of Baker. Now, the current statutes, Sections 24-14 and 24-12 are those which deal with the matter of apportionment and as you will see, if under that that the General Assembly determines the composition that is by districts of both House and Senate. Now, Virginia had at the time of the last apportionment 98 counties and 34 cities. That's been changed slightly since, but you can appreciate from that and I don't want to trespass on my colleague's presentation but I'll merely mention this thing, you will see from that that it is not possible to avoid grouping counties or grouping counties and cities or possibly having more than one representative from a large community. And so --
Potter Stewart: Mr. -- Mr. Mays.
David J. Mays: Yes.
Potter Stewart: Are the counties -- well are the cities separate from the counties like Baltimore City?
David J. Mays: Entirely independent in every instance, yes and the cities that I referred to are all independent of the counties. Now, we have towns which are part of the county, but the cities themselves have a complete separate political identity.
Potter Stewart: And are not at all governed by the County Government.
David J. Mays: Not at all. They have no connection with the County Government in any fashion. Now, we also have traditionally and we have felt it wise not to divide cities and not to divide counties when we work out our legislative apportionment. And the result, of course, is that we do have sometimes several counties, represented by one delegate or one senator and sometimes, as I said, we will have more than one senator and more than one delegate for a large city and in the end we wind up with 36 senatorial districts and 40 House districts. Our population now is barely under 4,000,000, probably it's little more now but it was that when we had the last census and at that time having 100 members of the Senate. Each one of them represented 99,174 persons if we simply use Mathematics, in other words, 100,000 and in the House, 39,669 using exact Mathematics or roughly 40,000. The extreme disparities taking everybody mentioned in the census taking every sailor who happened to be on-board ship and move it in the harbor of Norfolk on the 5th of April 1960, the -- the extreme disparity in the House is 4.36-to-1. The extreme disparity in the Senate is 2.65-to-1, those are the extremes. I should add to this picture that Virginia, now calling to the exhibit prepared by the people in Political Science in the University of Virginia and which is a part of our record here, I think about 265, indicates that Virginia's stands eighth of the 50 states in its degree of what they call representativeness, that's for the whole country. It's true they did not have the figures for Maryland and I think two other states at the time that was computed, but I don't think it will change the picture in the slightest and so we stand as I say in eighth place in the entire nation.
Arthur J. Goldberg: Mr. Mays, am I correct in your reading of the State Constitution. The Constitution itself described an understanding for the [Inaudible], does it not?
David J. Mays: It has -- it does not express any particular standard.
Arthur J. Goldberg: The legislature was clear under the Constitution formerly pending the appropriate standard of the substantive provisions of the Senate.
David J. Mays: Well the best answer I can give is there is no limitation how that would be construed by our Supreme Court, I have no way of knowing, it has never been done, but there is no standard that is prescribed in the Constitution itself.
Arthur J. Goldberg: The direction of the legislature is being called --
David J. Mays: Yes sir.
Arthur J. Goldberg: [Inaudible].
David J. Mays: Yes sir. Now, since this suit was instituted, I better go back, I should say this as a concession, that to be one, that our Constitution cannot be amended by any direct action of the people. There is no initiative, there is no referendum in Virginia and the only method of amending our Constitution or calling a constitutional convention is through the General Assembly itself. We feel, and this may be gratuitous, that our General Assembly has been for all these many decades responsive to the people and we haven't had no great problem in having things initiated because we do not have a wide disparity. And while I'm on that, although it takes 40-some percent of the people of Virginia and no more than that to elect the majority of the Senate and only 40 some percent to elect the majority of the House, there is no state, may I repeat, there is no state in the union according to this compilation made by the Political Science of the University of Virginia which elects its Senate or its House by a majority of its citizens, not one. It never reaches 50%. It is always a minority and when we talk about majorities therefore, we're dealing with a theory which has not been reached in fact anyway. Now, when this case was brought before the three-judge court, Norfolk came in and intervened, some Norfolk voters, and the same counsel who represented intervenors there is now representing two new plaintiffs in one of the trial courts in Richmond. I come to that because it deals initially with this subject of abstention. May I say that again, the General Assembly has not met since this case was brought -- since the instant case was brought. The courts have not been availed out except in one instance, and I'm coming to that story now, we do not have the Tennessee situation at all. They are not locked up in the General Assembly. They are not locked up in the Courts. They are free to come to its open doors. Let me go back to the case, this case in the three-judge Court. There we have the voters from two -- two political entities in Northern Virginia just outside of Washington who came in asking relief and Norfolk through the present counsel here, intervened. They sought protection and they were a bit [Inaudible] when they found that there was a stay. And when this Court granted a stay, then counsel for the intervenors from Norfolk began an independent suit which obviously, he knew he could have done all along in Norfolk and made party as defendant state election officials. It so happens that in Virginia, if you are suing an official of the state, I don't mean suing the state, I mean suing an official, you have to bring that suit in the Circuit Court of the City of Richmond as a matter of convenience for those officers and so the cause which transferred there but except for bringing that about, we who defended him did not anything at all to slow down the presentation of that case in the court. We filed our answer promptly. We not only filed it without any dilatory pleas, we not only filed our answer promptly but we went a step beyond the injunctive relief sought by the plaintiff and said, "Let's bring it all on now and get it finished." And we answered and then in the cross bill asked with this -- the whole question be determined under Declaratory Judgment Act of Virginia. The other side came in and joined in that in our answer and we came before that court. The court had him a prompt hearing and rendered an opinion which was against them and an honor was made and that was a month or more ago. That court is a trial court but there is no Intermediate Court of Appeals in Virginia. You go from that Court straight to our Court of Appeals. That court docket is -- is current, they can go there now. No step has been taken unless it's been in the last few days and I suppose it won't be until we leave here. What they're offering now to go to a Court which can give them relief. Now it was -- forbid obtaining and naïve, I thought in the appellees brief when they said yes but they didn't do what we wanted them to do. Well, that happens to lawyers. Occasionally, Courts don't do what we want them to do. The point is though, the Court heard them. They gave them their day and they are free now to appeal and come on up to our state court in order to have a final determination insofar as our own state system is concerned. I don't mean to label that. I do say though that they haven't done with the General Assembly and they are on the threshold or having their appeal heard by a court which I think has done its duty pretty well and I think this Court is well aware of the record of the Court of Appeals of Virginia which has disappointed some of us from time to time too, but the remedies there, the door stands open and they can have their judicial remedy there in Virginia. Now, --
Arthur J. Goldberg: Mr. Mays, when does that bar [Inaudible]
David J. Mays: It does not --
Arthur J. Goldberg: -- said in the Constitution.
David J. Mays: It does not. It's concurrent Mr. Justice Goldberg but in a moment I will be there unless you wish me to -- to --
Arthur J. Goldberg: No, no, it's alright.
David J. Mays: Yes, I'll be there, there's no doubt of your power, not any. Now, it might be said that well why bother by state court? We have concurrent jurisdiction and the whole thing is so plain anyway. You -- you take a look at the Constitution of the state and that looks like it's pretty plain. You take a look at the statute and that looks pretty plain. Then you take a look though at the Virginia Bill of Rights and you'll find that Judge Mason wrote something in there that on their face are pretty plain and on we go and we -- I will not recite all that's in our brief on that but again and again and again, there are references here that have to be construed and you can take one document here which seems perfectly plain and you can take another there that seems perfectly plain but when you lay them side by side, they need construction and they need construction in the light of the history of that state which is known to its judiciary better than anyone else. Now, I may have mentioned also on the subject of how plain the statute of one state may be to one who's not there, I don't mean to misquote him, but I think the Solicitor General only two days ago said the law of Alabama was so and so. And I believe yesterday up here, he said he wasn't quite secure. Anyway, in his brief at the top of page 22, he said, "there is no apparent ground on which the apportionment could be held invalid under the Virginia Constitution." Section 43 merely provides for reapportioning every 10 years in marked contrast to the Constitution of 1864 which required the legislature to reapportion every 10 years on the basis of enumeration of population. That's what he says in his brief, but if you take a look at the record on page 65, Judge Albert Bryan who presided over the three-judge court had a different view and he said, "There's little doubt that in Virginia, population is the overriding consideration in any distribution of represent -- to representatives." I mentioned that the show that the thing that looks so simple and easy on its face sometimes proves not to be when we put all these things side by side then it is we must construe. So we do not know what our Court will say about Section 43 of the Constitution, we do not know. It has never been called on to comment on it up to now. Now, we do know, however, that that Court has acted and it has not hesitated at all to strike down our constitutional provisions when they thought they were invalid. They did that some years ago in the case of Brown against Saunders, I think it was. There back in 1932 when that decision was rendered we had had a change in our Constitution back in 1928 and there was some malapportionment -- it was thought to be malapportionment in the -- in that change of the Constitution. Suit was brought before the -- the Court. They had no trouble at all in finding that -- that that was malapportionment and they required a election at large for the general -- for the Congress from Virginia. And I say therefore, that we're not dealing with a Court here which is supine. We're not dealing with the Supreme Court that goes its way, a certain way politically. It calls the shots and there in that instance, we saw by its action that it will take action if it feels that there is a -- that unconstitutional provision. Now, I want to meet at this time, I want to come to the heart of what I really want to say. When you deal with the matter of personal and individual rights, they come in different categories. That’s what I'm trying to say. If a man is condemned to death and he goes to the Court for redress, that Court can save his life and it must act now, it's then and now and when it does that, it's not laying its hand on the machinery of the Government of the state in such a way as it changes whole operation, it is simply freeing a man. If somebody is in prison then he needs to be got out -- he needs to get out. It's then and it's -- its here and now as we so often say for him. And we can release that man from prison without stepping inside of the state and changing its actual machinery of Government. If the Chinese, who was a laundry man and cited in the Solicitor General's brief, if he needs a license to do business, his livelihood depends upon it, it's -- it's here and now and by granting a man a license, you haven't done anything to change the machinery of the Government of a state and the habitual criminal who faced sterilization and sought the aid of the Court and received it, again here and now. And we again did not lay our hands on the machinery of the state itself and change its form, but another case came and I speak now merely as a matter of law, not in any sense of criticism because I realize the impact of this, but a case came a few years ago when a colored girl wanted to go into a white school and this Court decided that that was her constitutional right. I say to you that education is also here and now, not some other day, it's here and now, but the impact on the whole social structure of the country was so great. This Court did the only thing it could do in recognizing that impact and using the term “all deliberate speed.” There's a vast difference when we talk about human rights. Those that can be exercised right away without making a profound disturbance and those that can, that brings me to the order. When a man is denied the suffrage and he comes to the Court and say, "They won't let me vote" and you take him by the hand of the door of the state and say, "Vote this man," voting, and the state does. And they count that vote exactly the same as they do for any other citizen of the immediate neighborhood, his own community, it counts just the same. But when the Court goes not the door of the state leading him by the hand, but says, "Now, we want to know how you're going to count it. None of you -- none of you going to count it like the neighbor, we're not interested in the neighbor. We have come in, we go to take a look at wind of the state of the other and find out what you are doing. We are going to deal with the ratios; we're going to deal with the relatives, we're going to deal indeed in fractions." Now Mr. State, we want to file you a count towards how you do it. That's difficult. That's vastly difficult. I don't say you cannot. You didn't say to Baker that you can and I'm not here seeking a review of Baker, I don't. But I do say that you're putting your hand on one of the most vital things in Government and we're in grave danger in breaking down the state government when you can do this because when you change apportionment, you haven't just changed that. You have put your hand on the whole system of legislation which to my mind is the very heart of a state government. That is what I'm speaking about, if Your Honor please when I talk about abstention. It's not the narrow sense in which we normally see it, but in the big sense in which we must deal with it. And I will say to you with all deference but with all sincerity, I will say to you that you have in your hands the whip of Baker against Carr -- oh maybe not whip but you have that power. But I think it should be exercised most sparingly and I think when you go to the door of that state and look in and find so many equities here or there if there be in your mind. But you also see that the people who complain have a remedy within the state that they haven't exhausted at all when they can still go to the General Assembly which hasn't denied them, “Oh we didn't do it the way they wanted last time but it has the denied there was -- in the next trial." And when the Courts are there available to them and they haven't availed themselves with the Courts then I say, "This Court, despite all of its legitimate power should hold its own arm and not move in and not disturb that delicate machinery until everything had been done within the state that is possible to do. This is not Tennessee; this is a different deal and title. I was privileged to stand here I think four years or so ago and argue abstention on a narrow way in -- in Harrison against NAACP. And the Court went along with that, this is a bigger problem and the Court there by the way did act. The gentlemen who were complaining here did go back. They brought a suit in the lower court, we had filed statues involving the lower court itself and the three of them and save your great deal of your work. But that is not what you're considering, you don't mind the way but I say to you -- I say to you again that the only way that Baker can be used here properly in my view is to let it be known that the powers in your hand and the power will be exercised if you must but it will not be exercised if the parties fail unless the parties fail to find redress at home. I'm constrained to mention one other thing while I'm on my feet because it's come up several times and I think hasn't been properly gone into and that is the fact that under Article IV -- Section 4 of the Federal Constitution, we are guaranteed a republican form of Government and I think there's a misconception as to what that is. I -- I hope I know the answer. Every revolutionary government on earth as soon as it is in power puts up road blocks to protect itself against anybody else's revolution. It's always been so and in 1787 when these gentlemen wrote the Constitution of the United States, the piece of power was only four years old. The gentlemen who wrote that had come out from the revolutionary assemblies and conventions and from the bloody battlefields and they wanted to protect their gains as all revolutionists do and all they were doing in guaranteeing a republican form of Government, all they were doing was to be sure that they were a writ of chains and that provision did not only deal with guaranteeing republican form of Government, but you will recall that it guaranteed the states against invasion and it guaranteed them against local commotion and if the General Assembly could -- could not meet then at the -- at the call of the Governor, the United States would come in so that we are dealing here -- we -- we -- we shouldn't take that as a starting point, I have to disagree with or two of the arguments out there. It's not a grant of power, it is stating -- it is preventing counter revolution and in --
Potter Stewart: The republican form of government, by --
David J. Mays: It has got a dictionary --
Potter Stewart: By a dictionary definition means representative government.
David J. Mays: Precisely so and not a Democratic Government and if you will look -- I won't take my colleague's time, if you will take a look at the Madison’s 43, you will find what he says there, "That any form of Republican Government will meet that requirement." And if you will take the United States Supreme Court, the volume annotated under Article IV -- Section 4, you will find that this is not a matter for the Courts, it is a matter for the Congress of the United States to enforce. This Court, not as a Court, can rise to the sea side to repel attack. This Court cannot as a Court go into a state and establish order and this Court not as a Court can guarantee republican form of government. I'm taking too much time and I beg Your Honors.
Earl Warren: Mr. McIlwaine.
Robert D. McIlwaine, III: Mr. Chief Justice and may it please the Court. As indicated by my colleague, the legislative power of the Commonwealth of Virginia is vested in a General Assembly comprising a Senate and a House of Delegates. The Senate is composed of 40 members; the House of Delegates is composed of 100 members, each figure representing the maximum that is allowed under the Virginia Constitution. Section 43 of the Virginia Constitution provides that there shall be reapportionment in the year 1932 and every 10 years thereafter. This Constitutional mandate has been faithfully performed.
Arthur J. Goldberg: In my recollection, your statement there is [Inaudible]
Robert D. McIlwaine, III: I do not think so Mr. Justice Goldberg but I say that's been faithfully performed, I meant that there was an apportionment every 10 years within the framework of what the General Assembly thought was appropriate. What --
Arthur J. Goldberg: [Inaudible]
Robert D. McIlwaine, III: I don't think there is any doubt in the mind of the state officials, Your Honor, that the apportionment is proper. However, there is -- there are numerous information which is there is no doubt in the mind of state officials that their law is constitutional in any other field only to find out that they have misread the Constitution or the organic law of the state and be affirmed by a State Supreme Court that is not so. Mr. Justice -- I mean Judge Bryan in the lower court seem to indicate that the fact that the Virginia apportionment must follow the decennial federal census plus the dictionary definition of the word "apportion" might lead a court to the conclusion that not only is population one of the important factors, but is a factor so predominant that the population variance ratios which exist under the Virginia reapportionment, slight as they are, may still exceed the constitutional standard prescribed for apportionment under Section 43. We do not believe so, but the possibility exists. This, of course, is the slender side of the argument being made by my colleague. In the case at bar, no assertion is made that the Virginia reapportionment discriminates against any group or any individuals, upon the basis of race, creed, national origin, political persuasion or in the rural-urban control of the General Assembly. On the contrary, the attack upon the Virginia reapportionment system is based exclusively upon certain numerical disparities which admittedly exist between the populations embraced in certain of a House and Senate districts as created by the General Assembly in its 1962 Reapportionment Act. In Virginia insofar as the House concerned, the maximum population variance ratio which exists between districts is 4.36-to-1. So far as the Senate is concerned, the maximum population variance ratio is 2.65-to-1. These ratios are computed on the basis of the total population figures which include military-related personnel and as suggested by my colleague which is unquestionably true, include all the personnel who happen to be on board United States Naval vessels or vessels of the United States Merchant Marine berthed in Virginia ports at that time regardless of where -- what citizenship the individuals on those vessels might profess. As an additional statistic, the 4.36-to-1 ratio, that is the ratio which exceeds 4%. This occurs in Virginia in only two instances. There are 70 House districts and 36 Senate districts for a total of 106 legislative districts. In only two instances in a 106 districts does the population variance ratio exceed 4-to-1. In only two more instances, does the population variance ratio exceed 3-to-1 and in a total of only 25 instances including the four that I've already mentioned, in only 25 instances out of 106 does the population variance ratio even exceed 2-to-1. Now, these comparatively minor population variance ratios are due to two features of the Virginia reapportionment system and they are negative features. The first is that the Virginia reapportionment system does not use the federal analog. It does not undertake to structure one House on the basis of population, and another House, on the basis of area or geographical districts. Moreover, there is no requirement under the Virginia Constitution similar to the Ohio Constitution or to the New York Constitution or to the New Jersey Constitution as I understand it with respect to the House that guarantees one member of our House of Delegates or more populous branch of our legislature guarantees one delegate to each political subdivision because we do not have those requirements. Our population variance ratios are extremely, greatly diminished compared to those states which do have the requirement of one representative for each particular political subdivision. Moreover, the importance which Virginia has placed upon population not as the predominant factor, but as one of the principal factors in reapportionment has caused us to achieve the rank of eight on the index of representativeness of the entire 50 states in the union.
Arthur J. Goldberg: [Inaudible]
Robert D. McIlwaine, III: We are on a per capita basis. The importance which the General Assembly of Virginia attaches to being sure that less populous counties, or less populous areas whether they be counties or cities or thinly populated areas as used in the McDougall case in this Court are not overborne by sheer weight of numbers but do have an effective voice in the General Assembly which the -- which the General Assembly feels would not be true if a straight per capita basis were laid down. We fell that under the decision of this Court and this is where we clash head on with the Solicitor General and we are not loath to do so. We feel that under the decisions of this Court, there is nothing in the Equal Protection Clause which forbids a state to assure a proper diffusion of its political initiative as between its thinly populated areas on the one hand and those having concentrated masses on the other. This, we say, is the law. We can understand that the Solicitor General does not appreciate and he takes the position that the McDougall principle which was re-enunciated in this Court in Baker versus Carr. Mr. Justice Clark said, “I take the law of this case,” from McDougall versus Green. Mr. Justice Stewart referred to McDougall versus Green as a settled precedent. Mr. Justice Harlan cited “in -- in support of a proposition that the power of the state to choose a method of apportionment which satisfied its political institutions and best represented its people were settled by the law as stated in McDougal versus Green. We take the position that it is perfectly appropriate for the General Assembly of Virginia to assure a proper diffusion of political initiative between its thinly populated counties and those having concentrated masses."
Hugo L. Black: Would you mind interpreting that to me? Just what you mean by that?
Robert D. McIlwaine, III: By the phrase from McDougall that I just quoted?
Hugo L. Black: That is of initiating diffusion of political, what would you understand that to mean?
Robert D. McIlwaine, III: We would understand it Your Honor, to be -- the same way that text writers have interpreted to mean this, "That there is nothing in the Equal Protection Clause of the Fourteenth Amendment which forbids a state to achieve a proper diffusion of political power as between rural and urban areas?
Hugo L. Black: What -- just what do you mean by that, that it can legislate so as to give the votes in the rural section more effect than the votes in the city?
Robert D. McIlwaine, III: That it can depart from the straight per capita of principle Your Honor.
Hugo L. Black: What is that? Is that what it means in the past?
Robert D. McIlwaine, III: Yes, Your Honor.
Hugo L. Black: You'll give them more weight. You let them vote count for more in the election of representatives and no one in the city.
Robert D. McIlwaine, III: But if you are assuming Your Honor that the vote would count for more if they voted on a one man-one vote principle within their own particular district. In other words, if -- if you assume that the fact that districts are not equal, weights, the vote of the individual in that district has the necessary effect of weighting the vote of the individual in the underrepresented district more so then that of a -- a district which has less than the populous ratio.
Hugo L. Black: I'm not sure that I -- may I -- may I -- just see if it can get it clear because I appreciate your argument, I have nothing to say against you, but do you mean by that that if you have a county, a rural county, where there are 50,000 voters, have another city county where there's 500,000 voters that the legislature is free without violating the Equal Protection Clause to take such steps and pass the apportionment legislation that it will give the rural people because they are rural and diffused, one representative for each 50,000 and the other in the city district, one representative to every 500,000, is that what you mean? I don't mean to state.
Robert D. McIlwaine, III: In -- in principle --
Hugo L. Black: Yes correct.
Robert D. McIlwaine, III: -- that is what I mean. Yes.
Hugo L. Black: I understand you (Voice Overlap) -- in principle.
Robert D. McIlwaine, III: In principle that is what I mean. Now, I think at sometime Your Honor on the scale, taking the ultimate example of where you give Baltimore City no representatives and give all the rest of the representatives to the outlying areas, you reach a point where the departure from the per capita principle may be so great as to overbear. The equally important point that I am making that there must be some accommodation for the thinly populated areas. I agree that --
Hugo L. Black: What do you mean by that?
Robert D. McIlwaine, III: It can be extreme that that can be true.
Hugo L. Black: You can consider that the rural voters can have more representatives per person or per persons than those in the city?
Robert D. McIlwaine, III: Yes Your Honor -- those in the heavily populated areas is the language of the Court's opinion in McDougall, whether you call them cities or urban county or suburban counties.
Hugo L. Black: I suppose there's some history for that view in Virginia.
Robert D. McIlwaine, III: Well if -- if there's history I think for in every stage --
Hugo L. Black: Allowing him – with Mr. Jefferson, is all your best cities.
Robert D. McIlwaine, III: Well --
Hugo L. Black: In principle.
Robert D. McIlwaine, III: It is well known a version for cities -- this city life I suppose the rural life would do so and yet we feel that in Virginia, a practical accommodation has been made between two competing principles of equal importance.
Arthur J. Goldberg: Attorney General pardon me, [Inaudible]
Robert D. McIlwaine, III: Richmond is also underrepresented, Your Honor. The --
Arthur J. Goldberg: [Inaudible]
Robert D. McIlwaine, III: Well, --
Arthur J. Goldberg: [Inaudible]
Robert D. McIlwaine, III: Well we've -- insofar as the -- the ratios are concerned Your Honor with the exclusion of military population or military-related population, the ratio is not that large and the -- the --
Arthur J. Goldberg: [Inaudible]
Robert D. McIlwaine, III: I think it does Your Honor, I think it reduces the amount of areas between how much Richmond is under represented and how much Arlington is underrepresented. Both of them --
Arthur J. Goldberg: [Inaudible]
Robert D. McIlwaine, III: We --
Arthur J. Goldberg: [Inaudible]
Robert D. McIlwaine, III: We think we can Your Honor because we achieved in the Virginia a practically perfect balance between those representatives in our Senate which represent thinly populated or rural or agrarian areas, if you will, and those which represent heavily populated or Metropolitan or areas having concentrated masses, again we use the language of McDougall versus Green. We achieved a practically perfect balance in our Senate and in our House. Now, it is true that there would be some deviation but I submit that if the -- the population in Arlington and Richmond were reversed, it would make no change -- there would have been no change in the amount of representatives that called at each. It is simply that if there is going to be to some extent a diminution of the per capita representation in those areas which have heavily concentrated masses in favor of those that have less -- which are more thinly populated, there is going to work out within the class of the heavily populated areas certain differences. You cannot reach mathematical perfection.
Arthur J. Goldberg: [Inaudible]
Robert D. McIlwaine, III: Yes sir.
Arthur J. Goldberg: [Inaudible]
Robert D. McIlwaine, III: If you remove the military-related population, Your Honor.
Arthur J. Goldberg: [Inaudible]
Robert D. McIlwaine, III: No sir. The military-related population has this effect for us. With the removal of the military-related population, you substantially diminish the maximum population variance ratios which exists on a state-wide basis between the highest and the lowest without any classification at all. Removal of military-related populations substantially diminishes the population variance ratios in our state from over 4-to-1, 4.36-to-1 to less than 4 down to 3.7 in our Senate --
Arthur J. Goldberg: In general.
Robert D. McIlwaine, III: In general, yes.
Arthur J. Goldberg: Suppose that it touches a particular area.
Robert D. McIlwaine, III: Very well, we have attempted to do it with respect to these particular areas on the Table A and B of pages 16 and 17 of our reply brief and we have undertaken to show what the variance ratios would be with respect to area -- to these particular areas which are with one exception, a portion of the standard Metropolitan statistical areas as that figure is used by the United States Department of Commerce Bureau of Census. The first district there, the Princess Anne, Virginia Beach with a population removed, it has a total population for a senator, Table 8 page 16 of 105,501. It is, as you will see, against the standard of 90,000 and underrepresented area in the Senate but it is also a portion of a standard Metropolitan statistical area and we are assuming that it is appropriate to depart from a per capita principle in order to assure an effective voice into legislature for those areas having less population or for those areas which are thinly populated to use the language of what we understand to be the law.
Earl Warren: Well Mr. Mays --
Robert D. McIlwaine, III: Norfolk City is --
Earl Warren: Oh pardon me –- pardon me -- just finish your --
Robert D. McIlwaine, III: I was just going to -- Mr. Justice Goldberg, I was going to say Norfolk would have 97, Arlington having 134, Prince William 91, Newport News 109 and you will find that most of the variance ratios in there are within an area of 40% on either side of the theoretic ideal for population.
Earl Warren: I'm sorry to ask Mr. Lays If you can dilute the representation of a certain area because a part of the population is related to men in the military service, does that lead you to the conclusion that you could select any other segment of society and say we think that -- that this segment is not as not as responsible as another and therefore we -- we're going to dilute their representation.
Robert D. McIlwaine, III: It does not, Your Honor.
Earl Warren: Then would you explain it to me.
Robert D. McIlwaine, III: I -- I would like to try Your Honor.
Earl Warren: Yes.
Robert D. McIlwaine, III: The Solicitor General on this point, we feel was less than kind, less than objective and less than accurate when he said ascribe to Virginia this proposition, "Virginia includes the military because we take the position that the military aren't worthy of representation in our General Assembly. That is not the reason they are excluded and in our brief, we pointed our brief, which the Solicitor General had in his hands when he wrote his reply brief and when he made that statement, they are excluded because of non-citizenship in Virginia, Mr. Chief Justice. They are excluded because the military population in Virginia is not a population made up of Virginia citizens, we pointed out. It is well known that the military population is highly transient that it has a high mobility rate and that it is fundamentally non-soliciting in character. We thought we would not have to prove that that it would be universally recognized and the Court will take judicial notice of the fact in the federal suit. When we got into the state court suit, we became aware of the fact that we might be called upon to prove the obvious and so in the state court suit, we did prove it. The research associates of the Department of Population and Economic Research of the University of Virginia, taking the government's tables as provided by the Bureau of Census, estimated that two and two-tenths percent of the military population in Virginia would be Virginia citizens and that's all. No one is excluded in Virginia because he is in the military per se. The military are excluded on a basis which even the Solicitor General accepts as a proper method, that is to say citizenship. When he opened his argument here, in the New York case, he started out with the first principle of saying the starting point of all representation is per capita representation and Mr. Justice Stewart leaned forward and said, "Per capita what Mr. Solicitor General, per capita population, per capita inhabitants, per capita citizens, per capita registered voters, per capita actual voters or eligible voters, per capita of what" and the Solicitor General said, "citizenship." Now in Virginia, we feel that it is appropriate to remove the military-related population not because they are in the military. Virginia has a military tradition second to none and if our citizens are in the military as least pointed out by the Government's brief, we do everything possible to enable our Virginia citizens to vote in Virginia. And even if they're in the military by waiving registration, waiving the full taxes, bringing them in under the absentee ballot and our the citizens are permitted to vote with less restrictions if they are in the military than our actual civilian citizens.
Earl Warren: I suppose Virginia like all other states as a substantial number of -- of people who are not citizens who are aliens. Do you -- do you include them in your population?
Robert D. McIlwaine, III: We do not, Your Honor, this category do not --
Earl Warren: You do not what?
Robert D. McIlwaine, III: We do not include the aliens. We do not understand that there is in Virginia a substantial alien population as there would be in New York which does expressly exclude aliens under their constitutional formula. Now, this -- this can run to three categories, Your Honor. You could exclude the military on the grounds that they are non-citizens. You can also exclude aliens on the grounds that they are non-citizens. You could include -- exclude inmates of institutions, penitentiaries and mental institutions perhaps on the grounds that they are non-citizens but regardless of the classification, the ground for exclusion is non-citizenship. Now, if there is not a substantial alien population as we do not feel there is in Virginia, if there is not a substantial institutional population, the legislature may just include this as being de minimis, but where you have a substantial military population, and where that military population is concentrated in one particular area or in two or three particular areas in our instance, the Tidewater area, Norfolk, Hampton, Newport News, Fort Worth, around Hampton Roads and in the northern part of Virginia around the State of Washington, Arlington, Alexandria, Fairfax. We think it is perfectly appropriate for the General Assembly of Virginia to ensure that the less populous areas around the county are not overwritten by a sheer rate of numbers when the sheer rate of numbers has been grossly inflated with people who are not even citizens of Virginia. Why should Norfolk have an additional delegate because on a particular day, there happen to be 40,000 non-citizens of Virginia's on shipboard who might have been in the port of Norfolk at that time? May I suggest one other thing? The figure of two and two-tenths percent, I say is in fact in the state case, it is not a fact of record in this case.